 Case 4:21-mb-08512-DTF Document 1-1 Filed 05/07/21 Page 1 of 5




                                   AFFIDAVIT
'- I, James McFeely, a Postal Inspector with the United States Postal Inspection
Service (USPIS), being duly sworn, depose and state:


                                     Introduction
       1.     I am a Postal Inspector with the United States Postal Inspection
Service, in Tucson, Arizona, and have been employed as such since July 2019. I
have been stationed at the Tucson, Arizona, office of the Phoenix Division. I
regularly conduct investigations involving the mailing of narcotics and/or the
money derived from the sale of narcotics. As a part of these investigations, I
regularly obtain-Federal search warrants for United States Mail parcels and letters.
       2.     Prior to becoming a Postal Inspector, I was employed as a Special
Agent with Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) from
January 2016 to July 2019 .at ATF's Cleveland Field Office. I am a graduate of the
ATF National Academy and Criminal Investigator Training Program, located at
the Federal Law Enforcement Training Center in Glynco, Georgia. The ATF
National Academy consists. of 16 weeks of training regarding subjects such as
firearms trafficking, unlawful possession of firearms, unlawful dealing in firearms,
unlawful possession and/or use of explosives, improvised explosive devices, arson
investigations, execution of arrest and search warrants, and criminal procedures.
      '3.     Additionally, I was previously employed with the United States
Border Patrol and have seventeen years of experience conducting the duties of       a
United States Border Patrol Agent.
       4.     I have conducted numerous investigations involving the possession,
distribution, and trafficking of controlled substances, in addition to the
concealment of illicit proceeds from the sale of the controlled substances, violation
of Federal firearms and explosives laws, and use of firearms in furtherance of drug
trafficking. In conducting these investigations, I have utilized a variety of


                                          1
 Case 4:21-mb-08512-DTF Document 1-1 Filed 05/07/21 Page 2 of 5




investigative techniques and resources, including but not limited to surveillance,
confidential informants, electronic surveillance, exploitation of telephone and
social media data, interception of wire communications under Title III, interviews,
and the review of financial documents.


                             Subject Parcel Description
        5.    This affidavit is made in support of an application for a search
warrant for a United States Priority Mail Express parcel (Subject Parcel) m
connection to mailing narcotics proceeds.
        6.    The Subject Parcel is a USPS Priority Mail Express parcel with
USPS Tracking Number EJ 718 615 318 US, bearing $43.60 in postage,
postmarked from Garden City, Michigan on May 5, 2021. . It bears a return
address of "Mr & Mrs Carswell, 5411 Henry Ruff, Westland, MI 48186" and is
addressed to "Mr. Coronia, 1019 18 st, Douglas, AZ 85607." The parcel consists
of a brown bubble mailer envelope measuring approximately 8.5 inches by 12
inches and weighing 10 oz.


                                  Probable Cause
        7.    Based upon my training, personal experience, and the collective
experiences relayed to me by other Postal Inspectors who specialize in
investigations relating to the mailing of controlled substances and the proceeds
from sales of controlled substances, I am aware that the Southern Arizona
international border is a leading area of the United States for the entry of
controlled substances from Mexico. Based on the large quantities of controlled
substances entering Southern Arizona, controlled substances .are frequently
transported from Southern Arizona via the United States Mail to metropolitan
areas across the United States, primarily to the eastern United States and Puerto
Rico.    It is also common for the proceeds from the sale of the controlled


                                         2
 Case 4:21-mb-08512-DTF Document 1-1 Filed 05/07/21 Page 3 of 5




substances to be sent to Southern Arizona via the United States Mail. By using the
U.S. Mail to ship controlled substances, drug traffickers place     asignificant risk on
unknowing postal employees who handle and deliver those mailings.
                                                                                  J
       8.       Based on the frequent use of the United States Mail for the shipment
of controlled substances from Southern Arizona, Postal Inspectors in Tucson
routinely profile inbound and outbound mail articles for suspicious characteristics
common to drug parcels and proceeds. While there are many characteristics that
experienced inspectors look for, the most common characteristics found are:
             a. Suspected proceeds parcels are mailed from known drug destination
                areas, primarily the large metropolitan areas in the eastern half of the
                United States, Alaska, and Puerto Rico.
             b. The sender names and addresses on drug proceeds parcels routinely
                contain fictitious names, misspellings, or incomplete, inaccurate,
                and/or unauthorized information.
             c. A tracking number is used to provide the trafficker the ability to
                track the parcel's progress to the point of delivery.
             d. The postage was paid with cash which leaves no trail identifying the
                sender.
       9.       Parcels found to meet all the susp1c10us characteristics described
above are further investigated by Postal Inspectors.
       10.      Postal Inspectors routinely profile inbound and outbound mail
articles for suspicious characteristics common to drug parcels and proceeds. On
May 6, 2021, during drug proceeds interdiction activities in Tucson, Arizona,
Postal Inspectors observed the Subject Parcel.
       11.      The Subject Parcel revealed the following characteristics of
drug parcels:




                                            3
  Case 4:21-mb-08512-DTF Document 1-1 Filed 05/07/21 Page 4 of 5




             a. The parcel was mailed from Michigan, which is an. area I know
                  based on training and experience to be a destination area for drug
                  parcels and a source area for proceeds from the sale of those drugs.
             b. No telephone numbers are listed on the mailing label from the sender
                  or addressee. In my experience, legitimate mailers who use the
                  USPS Priority Mail Express overnight service usually include
                  telephone numbers in the spaces provided on the label because they
                  paid a premium price for the service and want to be contacted to help
                  facilitate a timely delivery should a problem arise.           In my
                  experience, Priority Mail Express parcels that I seized drugs and/or
                  drug proceeds from bore either no telephone numbers or listed
                  fictitious telephone numbers.
             c.   I reviewed records from a law enforcement database and USPS
                  address records to check for records of the addressee name and
                  address on the Subject Parcel. Records checks on the destination
                  address revealed "Mr. Coronia" does not live at the address listed on
                  the parcel.
             d. The Subject Parcel bears a tracking number.          In my experience
                  nearly, all drug parcels and drug proceeds have tracking numbers
                  allowing the sender to routinely check to follow the progress of the
                  parcel to its destination.
             e. The postage for the Subject Parcel was paid for in cash. Paying cash
                  gives the mailer anonymity that paying with a check or a credit/
                                -
                  debit card would not.
       12.        On May 6, 2021, at approximately 10:55 a.m., Postal In.spector
. William Akins met with Agent Paul DuBois of the United States Border Patrol
 and his narcotics canine partner Dell. Agent DuBois' canine is trained and
 certified to detect the odors of marijuana, heroin, cocaine, and rriethamphetamine.


                                               4
 Case 4:21-mb-08512-DTF Document 1-1 Filed 05/07/21 Page 5 of 5




Inspector Akins placed the Subject Parcel in a cleared area for examination by
Agent DuBois and Dell. Agent DuBois informed Inspector Akins at 11 :00 a.m.
that Dell had positively alerted to the Subject Parcel, indicating the presence of
narcotics or a controlled substance, or other evidence with an odor of narcotics or
a controlled substance within the parcel.
       13.    Based on the facts set forth in this affidavit, I believe there is
probable cause to. show that the Subject Parcel contains controlled substances or
cash proceeds that have recently been in the immediate presence of a controlled
substance, constituting evidence of violations of 21 U.S.C. § 841 (a)(l),
Possession with Intent to Distribute a Controlled Substance, and § 843(b),
Uf!lawful Use of a Communication Facility to Facilitate the Distribution of a
Controlled Substance.


       I respectfully request that a warrant be issued to search the subject parcel
for evidence of the above violations. I swear, under penalty of perjury, the
forgoing is ·true and c01Tect. I respectfully request that a warrant be issued to
search the. subject parcel for evidence of the above violations.


                                         5=:;~  United States Postal Inspector




                                                D.Th




                                            I
                                                5
